MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                          Jul 07 2017, 8:27 am
court except for the purpose of establishing
the defense of res judicata, collateral                                CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Karl Popowics                                             Nathan B. Maudlin
Goodin Abernathy, LLP                                     Klezmer Maudlin, P.C.
Indianapolis, Indiana                                     New Harmony, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Best Chairs, Inc.,                                        July 7, 2017
Appellant,                                                Court of Appeals Case No.
                                                          93A02-1611-EX-2480
        v.
                                                          Appeal from the Indiana
Sheena Matheis,                                           Worker’s Compensation Board

Appellee.                                                 The Honorable Linda Peterson
                                                          Hamilton, Chairperson

                                                          Application No. C-229290




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017        Page 1 of 17
[1]   Best Chairs, Inc., appeals from the order of the Indiana Worker’s

      Compensation Board (the “Board”) which affirmed the decision of the single

      hearing member on Sheena Matheis’s application for adjustment of claim. We

      revise and consolidate the issues presented on appeal as whether the Board

      erred in entering its order. We affirm.


                                         Facts and Procedural History

[2]   Matheis began her employment with Best Chairs in September 2013 and

      worked in the off-bearer department where she measured and stacked rails and

      used a band saw to cut scrap wood. On January 21, 2015, Matheis arrived at

      work at 6:00 a.m., took a work break from approximately 2:30 p.m. to 2:40

      p.m., and when she returned to work took some scrap to cut on the band saw

      while wearing gloves. As she leaned over to shut the machine off, Matheis

      noticed that she had sustained a laceration to her right thumb. The laceration

      did not completely sever her thumb, but her thumb and the glove were hanging.

      Matheis went to the restroom and wrapped her hand with paper towels.

      Matheis exited the restroom, encountered her co-worker Kelly right outside the

      restroom, and asked Kelly to tell their supervisor Peggy that she was sick and

      was leaving.1




      1
        Matheis testified at the single member hearing that she told Kelly that she had cut off her thumb but to tell
      Peggy that she was not feeling well. Kelly testified that Matheis asked if she could tell Peggy that she was not
      feeling well and did not say that she had been injured.

      Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017                Page 2 of 17
[3]   Matheis clocked out at 2:46 p.m. and drove herself to the emergency room at

      Memorial Hospital and Health Care Center in Jasper, Indiana, where she was

      registered at 2:57 p.m. When Matheis arrived at the hospital, her thumb was

      attached by the skin. She reported that the accident occurred at home. The

      doctor completed the amputation of Matheis’s thumb, and Matheis and her

      thumb were sent by air ambulance to Jewish Hospital in Louisville, Kentucky,

      for possible replantation of her thumb. Matheis arrived at Jewish Hospital at

      approximately 5:00 p.m. She stayed in Louisville for five days, but the

      attempted replantation was unsuccessful, and Matheis underwent an operation

      on January 26, 2015, for revision amputation at the interphalangeal joint level.

      She received a letter in the mail from Best Chairs stating that her employment

      was terminated effective January 21, 2015,2 and her health insurance was

      cancelled.


[4]   On March 27, 2015, Matheis filed an application for adjustment of claim. On

      March 28, 2016, a hearing was held before a single hearing member of the

      Board. At the hearing, the parties submitted a joint exhibit stipulating that

      Matheis sustained a complete amputation to her right thumb on January 21,

      2015. Matheis testified that she had taken Lortab the morning of the accident

      for her shoulder, it was not prescribed to her, she obtained Lortab “[o]ff the




      2
        Matheis testified that the letter stated she was terminated “because of I got two points for leaving without
      telling anybody. And then it would have been the third time I missed that month, so they added another
      point. So, I basically pointed out.” Transcript at 34.

      Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017                 Page 3 of 17
street,” and she “would take a half of one at a time.”3 Transcript at 12. She

indicated it did not affect her vision, balance, “judgment as far as how far this is

from there,” or ability to work or drive. Id. at 13. When asked why she asked

Kelly to tell her boss that she was sick, Matheis testified “[b]ecause I was

panicking and I didn’t know what to do because I left because I just cut off my

thumb” and “I didn’t how [sic] to handle the whole situation because I knew I

had Lortabs in my system and it just scared me.” Id. at 18. Matheis indicated

she was scared of losing her job and that her first fear was losing her thumb.

She testified that she said at the hospital that her injury happened at home

because she was “scared to lose [her] job because [she] left without doing proper

procedures going through them.” Id. at 22. She stated that she sent a text

message from the hospital to Kevin Fromme, who was a supervisor at Best

Chairs and the father-in-law of her sister, and the text message admitted into

evidence shows that Matheis stated that she had “cut [her] finger on the

bandsaw,” she did not “want to go to imed,” she was sorry for letting Fromme

down, she had been taking pain pills, and she wanted him to know she was

okay. Exhibits at 32. Matheis testified that Fromme was her sister’s father-in-

law and was like a father-in-law to her as well, and that she went back to work

for another employer on April 1st.




3
 When asked “in your deposition you said you had taken it a week before or something,” Matheis replied “I
might have,” “[i]t’s been like a year,” and “I was taking Lortab at the time because of my shoulder.”
Transcript at 12.

Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017           Page 4 of 17
[5]   On cross-examination, Matheis indicated that she learned during her

      orientation that she was supposed to tell a supervisor if she became hurt at work

      and that she had been given an employee manual which forbid the use of

      prescription medication without a valid prescription. When asked “[a]s you

      worked at Best Chairs you learned that if somebody got hurt at work generally

      the place they would send you is this outfit called IMED; am I right,” Matheis

      replied “[c]orrect.” Transcript at 38. She further indicated that, after she left

      the restroom and spoke to Kelly, she picked up her lunch box and clocked out

      before traveling to the hospital, that the swiping mechanism is down the right-

      hand side of the time clock, her time card was in her lunch box, and she used

      her left hand to remove her time card and clock out. She stated that she had

      previously had a valid prescription for Lortab, and that she did not want

      Fromme to know she had been taking Lortab because she cared about what he

      thought of her. Matheis further testified that the trip from Best Chairs to her

      residence took about ten minutes, the trip from Best Chairs to the emergency

      room also took about ten minutes, that she left Best Chairs at about 2:45 p.m.

      and registered at the hospital at 2:57 p.m., and that she did not stop at home

      first and cut off her thumb.


[6]   Fromme testified that, on the night of January 21, 2015, he learned that

      Matheis had indicated that she injured herself at work and reported that fact to

      Joe Ficker, the division manager, and Margi Gilmore, the health environmental

      safety manager. He testified that he told Ficker that Matheis had cut her finger

      off at work, and Ficker wanted to know who Fromme called and what he was


      Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 5 of 17
      going to do. Fromme stated he then called Gilmore and reported that he heard

      Matheis had cut her finger off at work, she asked what he was going to do, and

      he said he was going to go to the workplace to see if he could find anything.

      Fromme traveled to the plant, arriving between 9:00 and 9:30 p.m., and looked

      for blood but did not see any. Fromme also indicated there was a meeting at

      the plant on January 22, 2015, at which he, Ficker, Gilmore, and Kelly were

      among those present for some or all of the time, that Gilmore called and ran the

      meeting, and that there was discussion of the report that Matheis had stated she

      cut her thumb off at work. When asked if there was an investigation by the

      worker’s compensation insurance company, Fromme answered “[n]o, not that

      I’m aware of.” Id. at 78.


[7]   Kelly testified that she saw Matheis after the break right outside the restrooms

      and that Matheis stated she was not feeling well and asked her to tell Peggy she

      was not feeling well. Kelly indicated she relayed the message to Peggy. Kelly

      further indicated that she later spoke to Matheis on the phone, that Matheis

      said she had lost her thumb, and that Matheis said at one point that it occurred

      at work and another point said it occurred at home. When asked “[h]ow was

      her voice when she asked you to tell Peggy” and “[w]as she screaming or was

      her voice quivering in any way,” Kelly answered “[a] little bit.” Id. at 97.


[8]   On May 16, 2016, the single hearing member found that Matheis “suffered the

      laceration and amputation of her right thumb at work and that it arose out of

      her employment.” Appellant’s Appendix Volume II at 5. The single hearing

      member found that Matheis lied to personnel at Best Chairs and at medical

      Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 6 of 17
      treatment locations because she feared termination; her fears flowed not from a

      belief she would be terminated because she was injured at work but because

      drug testing would reveal she was taking Lortabs that were not prescribed to

      her; and that she testified the injury occurred at approximately 2:40 p.m. The

      hearing member also found that she went to Memorial Hospital and Health

      Care Center in Jasper which is ten minutes from her work and registered for

      treatment at 2:57 p.m.; “[t]his renders it unlikely that [Matheis’s] lie about the

      injury occurring at home could be true”; and Matheis testified she was aware

      “that IMed was the facility” where Best Chairs sent injured workers for care

      and she intentionally chose not to go there because she feared the drug testing.

      Id.


[9]   The single hearing member’s decision then stated that “the more difficult

      question in this case is whether [Best Chairs] should be held liable for the

      medical expenses incurred by [Matheis] in the face of her choice to pursue

      treatment outside of that she knew to be [Best Chairs’] preferred caregiver

      because she feared the results of the drug testing.” Id. at 6. The single hearing

      member’s decision then set forth Ind. Code § 22-3-3-4(d) and found that “[t]he

      need for treatment was clearly an ‘emergency’ (a thumb amputated by a band

      saw at work) but the need to choose her own care was not brought about by the

      emergency,” that “[e]ven considering the state of mind which would normally

      attend such a shocking event, the Single Hearing Member is not inclined to

      remove from [Matheis] the consequence of her choice,” and Matheis “retained

      the presence of mind to consider the impact of her drug use on her


      Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 7 of 17
       employment.” Id. The hearing member concluded that Best Chairs is not liable

       for the care provided at Memorial Hospital and Health Care Center.


[10]   The hearing member went on to find:

               The medical record reveals that the care for [Matheis’s]
               amputated thumb was not available in Jasper and she therefore
               had to be transported to Louisville for that specialty care. The
               Single Hearing Member is only barely persuaded that other good
               reason exists, therefore, for the provision of that care outside of
               [Best Chairs’] provision of it by way of the transportation to and
               treatment at Jewish Hospital in Louisville.

       Id. The single hearing member found that Matheis began other employment on

       April 1, 2015, and is entitled to temporary total disability benefits for the period

       of January 22, 2015 until April 1, 2015, and an award for her permanent partial

       impairment of twelve degrees.


[11]   Best Chairs filed an application for review by the full Board, the Board

       unanimously affirmed and adopted the decision of the single hearing member,

       and Best Chairs now appeals.


                                                    Discussion

[12]   The issue is whether the Board erred in affirming the decision of the single

       hearing member. In reviewing a worker’s compensation decision, an appellate

       court is bound by the factual determinations of the Board and may not disturb

       them unless the evidence is undisputed and leads inescapably to a contrary

       conclusion. Christopher R. Brown, D.D.S., Inc. v. Decatur Cty. Mem’l Hosp., 892
N.E.2d 642, 646 (Ind. 2008). We examine the record only to determine
       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 8 of 17
       whether there is any substantial evidence and reasonable inferences that can be

       drawn therefrom to support the Board’s findings and conclusion. Id. As to the

       Board’s interpretation of the law, an appellate court employs a deferential

       standard of review to the interpretation of a statute by an administrative agency

       charged with its enforcement in light of its expertise in the given area. Id. The

       Board will be reversed only if it incorrectly interpreted the Worker’s

       Compensation Act (the “Act”). Id. The Board has a duty to issue findings that

       reveal its analysis of the evidence and that are specific enough to permit

       intelligent review of its decision. Perkins v. Jayco, 905 N.E.2d 1085, 1088 (Ind.

       Ct. App. 2009). We will not reweigh the evidence or assess witness credibility.

       Id. When reviewing a negative judgment, we will not disturb the Board’s

       findings of fact unless we conclude that the evidence is undisputed and leads

       inescapably to a contrary result, considering only the evidence that tends to

       support the Board’s determination together with any uncontradicted adverse

       evidence. Id. We will construe the Act liberally in favor of the employee. Id.


[13]   Best Chairs argues there were no signs of blood found after the alleged

       occurrence and that Matheis did not tell anyone she was injured, walked to the

       restroom, did not tell Kelly she was injured, retrieved her lunch box, swiped her

       identification card down the right side of the time clock, and told medical

       providers that her injury happened at home. It argues that, because the Board

       made no findings on these topics and disputes, the evidence was insufficient to

       sustain the award. Best Chairs further asserts that, even if Matheis was injured

       at work, it should not be required to pay for her medical treatment and


       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 9 of 17
       transportation because the treatment was not sought because of an emergency

       or for any other good reason under Ind. Code § 22-3-3-4(d). It contends that

       “any emergency in obtaining treatment was removed once Matheis arrived at

       Jasper Memorial” and that the circumstances did not satisfy the “other good

       reason” language of the statute because Matheis acted in bad faith. Appellant’s

       Brief at 21-22. It also asserts that Matheis stated in her deposition that she had

       not taken Lortab for probably a week before the accident and that it should be

       allowed to develop and present an intoxication defense to the Board at a

       hearing.


[14]   Matheis argues that she suffered a traumatic injury at work, the Board’s

       findings are supported by the testimony and medical records, the Board

       correctly found she suffered injury by accident arising out of and in the course

       of employment, and Best Chairs’ attack on the sufficiency of the Board’s

       findings is simply an invitation for us to reweigh the evidence. Matheis further

       maintains that it is difficult to imagine how such a traumatic event could not be

       considered an emergency and that Best Chairs raised the issue of an

       intoxication defense before the Board and there is no evidence of intoxication in

       the record.


[15]   The Act provides for compensation of injury or death by accident arising out of

       and in the course of employment. Ind. Code § 22-3-2-2; Wright Tree Service v.

       Hernandez, 907 N.E.2d 183, 186 (Ind. Ct. App. 2009), trans. denied. The

       claimant bears the burden of proving the right to compensation. Wright Tree

       Service, 907 N.E.2d at 186. “As a general rule, the issue of whether an

       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 10 of 17
       employee’s injury or death arose out of and in the course of his or her

       employment is a question of fact to be determined by the Board.” Id. at 186-

       187 (citation omitted). “To ‘arise out of’ employment and therefore be

       compensable, there must be a causal connection between the injury and the

       worker’s employment.” Global Const., Inc. v. March, 813 N.E.2d 1163,

       1168 (Ind. 2004) (citing Milledge v. Oaks, 784 N.E.2d 926, 929 (Ind. 2003)). See

       Wine-Settergren v. Lamey, 716 N.E.2d 381, 389 (Ind. 1999) (providing the “nexus

       is established when a reasonably prudent person considers the injury to be born

       out of a risk incidental to the employment, or when the facts indicate a

       connection between the injury and the circumstances under which the

       employment occurs”).


[16]   The risks incidental to employment fall into three categories: (1) risks distinctly

       associated with employment; (2) risks personal to the claimant; and (3) risks

       neither distinctly of employment nor distinctly personal in character. Milledge,
784 N.E.2d at 930. “Risks that fall within categories numbered one and three

       are generally covered under the [Act].” Id. However, risks personal to the

       claimant, those “caused by a pre-existing illness or condition unrelated to

       employment,” are not compensable. Id. (citation omitted). “Risks in category

       number one are those we intuitively think of as work connected.” Id. This

       category includes “[a]ll the things that can go wrong around a modern factory,

       mill, mine, transportation system, or construction project . . . and constitute the

       bulk of what not only the public but perhaps also the original drafters of

       compensation acts had in mind as their proper concern.” Id. (citing 1 Arthur

       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 11 of 17
       Larson & Lex K. Larson, LARSON’S WORKERS’ COMPENSATION LAW, § 4.01,

       at 4-1–4-2 (2002); Mid-West Box Co. v. Hazzard, 195 Ind. 608, 146 N.E. 420, 420-

       421 (1925) (employee’s finger severed while operating machinery)).


[17]   Here, the single hearing member and Board found that Matheis “suffered the

       laceration and amputation of her right thumb at work and that it arose out of

       her employment.” Appellant’s Appendix Volume II at 5. Matheis testified that

       she cut her right thumb off on January 21, 2015, using a band saw at Best

       Chairs, and that, after she returned from a work break at approximately 2:40

       p.m., she took some scrap to cut on the band saw and, as she leaned over to

       shut the machine off, noticed that she had sustained a laceration to her right

       thumb. Fromme testified that Matheis clocked out at 2:46 p.m. and the

       hospital’s records indicate that Matheis was registered at 2:57 p.m. Matheis

       testified she went straight to the emergency room at Memorial Hospital and

       Health Care Center in Jasper. When asked on cross-examination, “[s]o, after

       you got your lunch box, you removed your card from the lunch box with your

       left hand,” Matheis responded affirmatively, and when asked “[a]nd then you

       reached across the time sheet and swiped it,” she answered “[y]es.” Transcript

       at 50. When asked “[w]hy did you take the time to do all of that,” she

       answered “I don’t know.” Id. When asked if she left any blood on the time

       card, she answered that she did not think so, and when asked if she left blood in

       the area where she picked up her lunch box, she replied that she did not know.

       When asked on redirect examination “[d]id you stop at home and cut off your

       thumb first,” Matheis answered “[n]o,” and when asked “[d]id you bite it off in


       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 12 of 17
       the car on the way there,” she again answered “[n]o.” Id. at 62. She again

       indicated she “cut it off with a bandsaw at work.” Id.


[18]   Our review of the findings and conclusions of the single hearing member and

       Board and the evidence in the record does not convince us that the evidence

       leads inescapably to the conclusion opposite that reached by the Board. The

       single hearing member was able to assess the credibility of Matheis and the

       other witnesses and to consider the impact of the testimony regarding the lack

       of the presence of blood, the fact Matheis retrieved her lunch box and clocked

       out before traveling to the hospital, and the fact she reported at the hospital that

       the injury occurred at home. The single hearing member’s decision included

       findings regarding the approximate time Matheis sustained her injury and the

       time she registered for treatment at the hospital and specifically found that

       “[t]his renders it unlikely that [Matheis’s] lie about the injury occurring at home

       could be true.” Appellant’s Appendix Volume II at 5. We cannot say that the

       lack of additional, particular, or more specific findings by the single hearing

       member or Board regarding the lack of blood or Matheis’s actions to clock out

       warrants reversal or remand. Based upon the record, we conclude substantial

       evidence and reasonable inferences that can be drawn from the evidence exist to

       support the determination that Matheis’s injury arose out of and in the course




       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 13 of 17
       of her employment and that the findings of the single hearing member and

       Board were not inadequate in this respect.4


[19]   As for Best Chairs’ argument that the treatment was not sought because of an

       emergency or for any other good reason, Ind. Code § 22-3-3-4(d) provides:


                If, because of an emergency, or because of the employer’s failure
                to provide an attending physician or services and products, or
                treatment by spiritual means or prayer, as required by this
                section, or because of any other good reason, a physician other
                than that provided by the employer treats the injured employee
                during the period of the employee’s temporary total disability, or
                necessary and proper services and products are procured within
                the period, the reasonable cost of those services and products




       4
         To the extent Best Chairs argues it should be allowed to develop an intoxication defense, we note that
       Matheis testified she had taken Lortab on the morning of the accident for her shoulder, she took a half of one
       at a time, she had previously been prescribed Lortab, and that it did not affect her vision, balance, “judgment
       as far as how far this is from there,” or ability to work or drive. Transcript at 13. Matheis’s previous
       deposition, in which she had stated she had taken Lortab “[p]robably the week before,” and portions of Best
       Chairs’ employee handbook were admitted into evidence. Exhibits at 14. On cross-examination Best Chairs’
       counsel questioned Matheis regarding the provisions of the employee handbook related to prescription
       medications, where she obtained the Lortab, the fact she had previously used Lortab with a valid
       prescription, that when she did so the Lortab came with a warning not to operate machinery, and that
       Matheis did not know the dosage or how potent the pill she purchased off the street may be. The drug and
       alcohol testing policy set forth in the employee manual provides in part that employees are subject to drug
       testing in the event of a physical injury to the employee; that, if compelling circumstances exist which prevent
       an immediate report from being made, the report must be made as soon as possible and no later than twelve
       hours after the accident occurred; and “[i]f an employee is involved in a reportable accident, he/she will be
       asked to submit to drug and alcohol testing as soon as possible but no later than 32 hours after the accident.”
       Exhibits at 23. We also observe that Matheis’s injury occurred at about 2:40 p.m. on January 21, 2015, that
       Fromme’s testimony reveals he informed Ficker and Gilmore of the injury prior to 9:00 or 9:30 p.m. that day,
       that there was a meeting on January 22, 2015, at which the report of Matheis’s injury was discussed, and that
       Best Chairs does not point to evidence that it asked Matheis to submit to a drug test within thirty-two hours
       after the accident. We cannot say the single hearing member or Board was required to find that Matheis’s
       injury did not arise out of and in the course of her employment due to her use of Lortab or that the Board
       was required to grant Best Chairs’ request to introduce additional evidence.

       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017               Page 14 of 17
               shall, subject to the approval of the worker’s compensation
               board, be paid by the employer.


       The Indiana Supreme Court, in discussing the existence of good reason under

       the statute, has stated:

               [I]f the employee, without authorization but in good faith,
               obtains medical treatment different from that provided by the
               employer, and it is determined that the treatment provided by the
               employer was inadequate treatment for the employee’s condition
               and the unauthorized treatment received by the claimant was
               medically reasonable and necessary treatment, the employer
               should be responsible, notwithstanding the lack of prior approval
               by the employer.


       Daugherty v. Indus. Contracting & Erecting, 802 N.E.2d 912, 918 (Ind. 2004)

       (quoting Shenandoah Prods., Inc. v. Whitlock, 421 S.E.2d 483, 486 (Va. Ct. App.

       1992)).


[20]   The single hearing member and Board found that Best Chairs was not liable for

       Matheis’s care provided at Memorial Hospital and Health Care Center. The

       single hearing member’s decision went on to find, however, that “[t]he medical

       record reveals that the care for [Matheis’s] amputated thumb was not available

       in Jasper and she therefore had to be transported to Louisville for that specialty

       care” and that “[t]he Single Hearing Member is only barely persuaded that

       other good reason exists, therefore, for the provision of that care outside of

       [Best Chairs’] provision of it by way of the transportation to and treatment at

       Jewish Hospital in Louisville.” Appellant’s Appendix Volume II at 6. The

       record reveals Matheis’s testimony that she sustained the laceration to her
       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 15 of 17
       thumb after she returned to work from a break at approximately 2:40 p.m., she

       clocked out at 2:46 p.m., she drove herself to Memorial Hospital and Health

       Care Center in Jasper, and the hospital’s records indicate that Matheis was

       registered at 2:57 p.m. Matheis testified that, when she arrived at the hospital,

       her thumb “was hanging by a little piece of the skin” and “[t]hey cut it off when

       I got to Jasper and they put it on ice.” Transcript at 127-128. She indicated

       they placed her thumb “on ice and sent [her] and [her] thumb to Louisville”

       where doctors “tried to reattach the whole thumb” but “it died before it

       worked.” Id. at 128. When asked “what did they do for you at the hospital in

       Jasper,” Matheis testified “[t]hey said they couldn’t do anything there and had

       to send me to Louisville” and that she was flown to Louisville by helicopter. Id.

       at 22.


[21]   The contents of the medical records admitted into evidence are consistent with

       Matheis’s testimony. Medical records from Memorial Hospital and Health

       Care Center in Jasper dated January 21, 2015, stated: “Right thumb: complete

       amputation present . . . . The thumb is hanging by a small skin bridge. The tip

       is insenate and without blood flow . . . .” Exhibits at 49. The records further

       stated: “Course of Care: . . . the amputation was completed and thumb was

       prepared for transport. The patient was sent by air ambulance to the hand

       surgeons in Louisville Kentucky.” Id. The medical records from Jewish

       Hospital in Louisville stated that Matheis had been “transferred via helicopter

       for possible replantation of the right thumb,” that she had “moderate active

       bleeding PTA per flight crew,” and that she was transitioned to the operating


       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 16 of 17
       room. Id. at 56, 61. An operative report indicated an operative procedure of

       “[r]eplantation right thumb at interphalangeal joint,” the date of the procedure

       of January 21, 2015, and the operate time was “18:51 to 1:50.” Id. at 64.

       Subsequent records stated that the replantation failed and that Matheis

       underwent a procedure on January 26, 2015, for “[r]evision amputation at the

       interphalangeal joint level.” Id. at 73.


[22]   We cannot say, based on the evidence and in light of our deferential standard of

       review and that we construe the Act liberally in favor of the employee, that the

       single hearing member and Board were not permitted to infer from the evidence

       that the medical treatment available at IMed was inadequate for Matheis’s

       condition and that the treatment received by Matheis at Jewish Hospital was

       medically reasonable and necessary. Substantial evidence and reasonable

       inferences there from exist to support the Board’s finding that care for Matheis’s

       thumb was not available in Jasper and she had to be transported to Louisville

       for that specialty care and thus that other good reason existed for the provision

       of that care. We do not disturb the findings or the determination of the Board.


                                                    Conclusion

[23]   For the foregoing reasons, the judgment of the Board is affirmed.


[24]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 93A02-1611-EX-2480 | July 7, 2017   Page 17 of 17